Citation Nr: 0503699	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-23 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a 
post-traumatic concussive disorder to include anxiety, a 
decrease in visual acuity, panic attacks, insomnia, 
depression, cognitive dysfunction, brain damage, emotional 
problems, and a gait disturbance.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 13, 1990, to 
October 15, 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In the pre-hearing conference at the June 2004 hearing before 
the undersigned Acting Veterans Law Judge, the veteran 
clarified the issues on appeal as reflected on the front page 
of this decision.  Specifically, the veteran consolidated 
several disability claims for service connection into the 
claim of service connection for residuals of a post-traumatic 
concussive disorder.  


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not file a notice of 
disagreement and the rating decision became final.
2.  Evidence received since the December 1994 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for bilateral hearing loss.

3.  Evidence received since the December 1994 rating decision 
does raise a reasonable possibility of substantiating the 
claim of service connection for tinnitus.

4.  Tinnitus is not related to a disease or injury in service 
or to a service-connected disability.

5.  In a June 1996 rating decision, the RO denied service 
connection for PTSD; after the veteran was notified of the 
decision and of his procedural and appellate rights, he did 
not file a notice of disagreement and the rating decision 
became final.

6.  Evidence received since the June 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for PTSD.
 
7.  Residuals of a post-traumatic concussive disorder to 
include anxiety, a decrease in visual acuity, panic attacks, 
insomnia, depression, cognitive dysfunction, brain damage, 
emotional problems, and a gait disturbance are unrelated to 
any in-service injury or service-connected disability. 

8.  The veteran's service -connected disabilities are 
migraine headaches with weakness of the right face, arm, and 
leg, dizziness, and disequilibrium, rated 50 percent 
disabling; chronic lumbar syndrome, rated 20 percent 
disabling; and residuals of fractured nasal bones with a 
deviated nasal septum, rated 0 percent disabling; for a 
combined rating of 60 percent.
 
9.  The veteran has completed one year of college, and last 
worked full-time in 1990.  

10.  The service-connected disabilities are not so severe as 
to preclude the veteran from securing or following a 
substantially gainful occupation. 

CONCLUSIONS OF LAW

1.  The December 1994 rating decision by the RO, denying 
service connection for bilateral hearing loss and tinnitus, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).  

2.  New and material evidence has not been presented to 
reopen the claim of service connection for bilateral hearing 
loss and the claim is not reopened.  38 U.S.C.A.§§ 5108, 
7105(c) (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  New and material evidence has been presented to reopen 
the claim of service connection for tinnitus and the claim is 
reopened.  38 U.S.C.A.§§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

4.  Tinnitus was not incurred in or aggravated by service, 
and is not proximately due to service-connected disabilities.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004). 

5.  The June 1996 rating decision by the RO, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2004).  

6.  New and material evidence has not been presented to 
reopen the claim of service connection for PTSD and the claim 
is not reopened.  38 U.S.C.A.§§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2004).

7.  Residuals of a post-traumatic concussive disorder to 
include anxiety, a decrease in visual acuity, panic attacks, 
insomnia, depression, cognitive dysfunction, brain damage, 
emotional problems, and a gait disturbance were not incurred 
in or aggravated by service; and are not proximately due to 
or the result of any service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

8.  The veteran is not unemployable solely by reason of 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice before the July 
2002 rating decision, adjudicating the claims.  In the 
notification letter, the RO notified the veteran of the type 
of information and evidence needed to reopen the claims 
previously denied, namely, new and material evidence; to 
substantiate the claims of service connection, evidence of 
current disability and medical evidence of a relationship 
between a current disability and service was needed; and to 
substantiate the claim for a total rating, evidence that he 
was unable to secure and follow a substantially gainful 
occupation because of his service-connected disabilities was 
needed.  The veteran was informed that VA would obtain 
service medical records, VA records and records of other 
Federal agencies and that he could submit private medical 
records or authorized VA to obtain the private records on his 
behalf.  He was given 30 days to respond.  In the August 2003 
statement of the case, he was provided notice to submit any 
evidence in his possession that pertained to the claims.

The VCAA notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As to content, that is, the 30 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

As for the timing of the notice, regarding the provision of 
38 C.F.R. § 3.159, the veteran was given the opportunity to 
submit additional argument and evidence and to address the 
issues at a hearing, which are same due process safeguards 
had the notice be given prior to the initial adjudication.  
Therefore, the defect as to the timing of the notice was not 
prejudicial to the veteran's case. 

For these reasons, no further development is needed to ensure 
VCAA compliance. 



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded several 
VA examinations, addressing the etiology of the disabilities.  
And as there is no outstanding evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with. 

Factual Background
 
The service medical records disclose that, on enlistment 
examination in October 1989, the veteran gave a history of 
having tubes placed in his ears as a child.  Audiometric 
testing showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
0
10
10
LEFT
15
15
20
5
0

In addition, left eye visual acuity, both distant and near, 
was 20/100.  Right eye visual acuity was 20/20, both distant 
and near.  No musculoskeletal, neurologic or psychiatric 
abnormality was noted. 

On a pre-training examination during the first week of 
service in March 1990, history included a nervous breakdown.  
Legal blindness in the left eye was noted.  Audiometric 
testing showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
30
05
LEFT
20
15
05
05
00

In June and July 1990, the veteran was seen for a deviated 
nasal septum after he was hit in the nose by an elbow while 
on a dance floor.  
Service medical records, dated in August 1990, also show that 
aboard ship the veteran complained of chest pain, breathing 
difficulty, and pain in the arms and legs.  It is reported 
that the veteran was on the open bridge at the time.  The 
pertinent findings were swollen wrists and the inability to 
fell a pulse.  Five minutes after the initial complaint, the 
veteran was alert and responsive to verbal commands and to 
pain.  There was no complaint of a head injury, no report of 
a fall or loss of consciousness, and no finding of a head 
injury. 

Records of St. Joseph's Hospital, dated in August 1990, show 
that the veteran was brought to the emergency room by 
ambulance from a Coast Guard ship.  The ambulance reports 
discloses that breathing difficulty was given as the reason 
for the ambulance request and was also the condition observed 
by the attending EMT.  It was reported that the veteran had 
been alert both before and after transfer from the ship.  The 
EMT commented that the veteran complained of nausea and 
vomiting, numbness in the arms, tingling in the hands, 
weakness and tiredeness of about one hour's duration, and 
emotional problems.  

The emergency room nursing notes disclose that the veteran 
had not been eating well, that he had been under stress, and 
that he was aboard ship, when he got seasick and started to 
hyperventilate.  The veteran complained of nausea, shortness 
of breath, and a tingling sensation.  His chief complaint was 
a respiratory problem. The physician noted that the veteran 
had not been eating well and had been working long hours with 
only four hours of sleep the previous night.  The physician 
noted that the veteran had gotten seasick and had been upset 
about his rejection for the Coast Guard because of left eye 
blindness.  The diagnoses were stress, anxiety, fatigue, and 
hyperventilation syndrome.  

Later in August 1990, the veteran complained of a toe injury 
while riding his bike when his foot slipped of the pedal 
while he was being chased by a dog. 

On discharge examination in August 1990, the veteran gave a 
history of seasickness, dizziness or fainting spells, 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble, and periods of 
unconsciousness.  He also felt he had some hearing loss due 
to working with heavy machinery.  He was being discharged 
because of an uncorrectable left eye defect. 

The examiner commented that the veteran suffered for multiple 
symptoms of anxiety/depression secondary to the stresses of 
being discharged as well as home/financial stressors.  It was 
noted that the veteran had a 3-week history of daily 
nonprogressive muscle tension headaches, light-headedness, 
and diffulties with concentration, sleep, and appetite.  The 
examiner noted that the veteran had been previously evaluated 
for post-syncope and chest pain and had been diagnosed with 
anxiety.  

Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
20
20
LEFT
30
25
20
10
15

No musculoskeletal or neurologic abnormality was noted.  
Symptoms of depression and anxiety, fractured nasal septum, 
and decreased visual acuity from optic nerve damage since 
birth were listed in the summary of defects and diagnoses. 

Also in August 1990, the veteran complained of back pain 
after he woke up.  There was no sign of injury.  The 
assessment was questionable muscle strain. 

In September 1990, the veteran complaints included dizziness.  
The pertinent assessment was sinus congestion. 

On psychological evaluation in October 1990, the veteran 
stated that he was angry and depressed because he was being 
discharged from service because of blindness in his left eye. 
He refused psychological testing.  No abnormality was 
identified. 

After service, since 1993, the veteran has been in receipt of 
Social Security Administration (SSA) disability benefits.
In December 1994, the veteran filed his original application 
for VA disability compensation.  In this application, he 
indicated he had sustained a broken nose and a head injury in 
June 1990 and another head injury in August 1990.  

In a December 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  After 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he filed a notice of 
disagreement and the RO issued a statement of the case.  In 
December 1995, the veteran withdrew his appeal on the issues 
of service connection for hearing loss and tinnitus.  
Although the veteran subsequently tried to reinstate the 
appeal of these issues, the period for the appeal had expired 
and the December 1994 rating decision, denying service 
connection for bilateral hearing loss and tinnitus, became 
final by operation of law. 

Additional evidence since the December 1994 rating decision 
is summarized below. 

The veteran submitted duplicate copies of his service medical 
records. 
VA records disclose an assessment of panic attacks (July 
1995) and working diagnoses of panic disorder and PTSD 
(December 1995).  In January 1996, the assessments included 
tinnitus.

In January 1996, the veteran's pastor indicted that the 
veteran had experienced severe emotional trauma.   

At a hearing in May 1996, the veteran testified he had 
hearing problems, including ringing of the ears, which were 
related to his exposure to noise or head injuries during 
service.  He said he sustained two head injuries during 
service.  In one incident, he said he fractured his nose when 
another person and a speaker fell on him.  In another 
incident, he said he hit his head in a mountain biking 
accident.  He related that he had panic attacks during 
service, including one while aboard ship.  

In June 1996, the RO granted service connection for fractured 
nasal bones and denied service connection for PTSD to include 
an anxiety disorder.  After the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the decision, denying service 
connection for PTSD and it became final.  

Evidence submitted since the June 1996 rating decision is 
summarized below.

In a June 1996 letter, the Executive Officer of the veteran's 
ship recalled the incident in which the veteran collapsed 
aboard ship and was transferred to shore for further 
treatment.  The Executive Officer recalled that the ship was 
underway in Humbolt Bay, transiting out to sea.  The bay was 
calm with a 10-15 knot wind.  Prior to getting underway, the 
veteran voiced concern about his ability to handle rough seas 
because of fear of being seasick again.  In a previous 
underway period, he had become incapacitated because of 
severe seasickness.  On leaving the dock, the veteran 
complained of feeling faint and short of breath.  He was 
ordered to maintain his position as a lookout on the open 
bridge.  The Executive Officer stated that he was 10 feet 
from the veteran, who was on the open bridge, when the 
veteran became anxious and started to hyperventilate and 
collapsed.  At the time, the ship had not reached the open 
sea and the open sea could not be seen from the ship's 
position.  The ship was turned around and headed to the dock.  
For the last 100 yards to the dock, the veteran was 
transferred to a small boat.  The EMT aboard the ship was 
unable to determine the cause of the veteran's condition, but 
once ashore it was determined he had an anxiety attack. 

On VA psychiatric examination in June 1997, the veteran 
reported falling from the crow's nest of a ship in rough seas 
and the death of his grandfather.  The diagnosis was anxiety.  

In November 1997, the veteran stated that he has had PTSD 
since 1990.  The assessments were anxiety, depression, and 
PTSD.  

The results of a VA audiological examination in April 1998 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
35
45
50
LEFT
30
30
40
40
25

Speech recognition was 96 percent in both ears. 

On VA examination in April 1998, the veteran reported he 
served as a gunner's mate during active duty.  He said he 
sustained several head injuries during service.  He recited 
the incident of being hit in the face with a flying object 
and the incident when he was on the mountain.  He also 
described an incident in which he was aboard a cutter and 
developed chest pain.  He said he was taken off ship and had 
fears of being strapped to a gurney and drowning.  Following 
an examination, the impressions included chronic anxiety with 
panic attacks.  It was noted that PTSD was not indicated.  
The examiner related that the veteran had, in previous 
evaluations, mentioned that the illness of some family 
members caused tension and stress.  The examiner indicated 
that neither the aforementioned family illnesses nor being 
aboard ship constituted PTSD stressors.  It was acknowledged 
that the veteran did have some anxiety, which may be tied to 
his self-esteem.  It was noted that he was legally blind and 
that was reason enough to have emotional problems and 
anxiety.  It was concluded that service did not cause the 
veteran's psychiatric problems.  

On VA neurological examination in April 1998, the veteran 
stated that he had three head injuries in service.  In the 
first, he fell from a truck while mountain climbing.  In the 
second incident, he was hit in the head by a flying object 
while he was at a concert and broke his nose.  In the third 
incident, he collapsed aboard ship.  Except for the eyes, no 
neurological abnormality was found. 

Private medical records, dated in July 1998, disclose that 
the veteran had ocular neurodegeneration with total blindness 
in the left eye and he was legally blind in the right eye. 

In a July 1999 report, a private neurologist evaluated the 
veteran for numbness and tingling in the right arm and hand 
and headaches.  After recounting the veteran's injuries, 
namely, the nose fracture and the bike accident, the 
physician noted that the veteran began to have difficulty 
with sleeping and balance.  He also had recent memory loss, 
dizziness, and disorientation.  The clinical impression was a 
complex history of two concussion injuries, one in June 1990, 
when he was hit in the head and suffered a nasal fracture, 
and the other in July 1990 when he fell from a mountain bike.  
It was noted he had symptoms that were consistent with a 
chronic post-concussive syndrome with dizziness, visual 
disturbances, loss of memory and balance, and difficulty 
sleeping.  He also had panic attacks/disassociative episodes 
that had similar symptoms.  The physician expressed the 
opinion that the veteran's headaches most likely resulted 
from the nose injury that occurred in service, that the right 
arm and hand symptoms were unrelated to the bike accident, 
and that much of the symptomatology in the extremities was 
related to the anxiety/panic disorder. 

On VA examinations in July 1999, the veteran reported noise 
exposure from heavy machinery, equipment, and steel arc saws 
during service.  He also described tinnitus that interfered 
with sleep and concentration and he described disequilibrium 
and gait problems.  One examiner, who reviewed records 
supplied by the veteran, but not the veteran's file, 
attributed tinnitus to noise exposure during service.  No 
etiology was found for disequilibrium and gait problems.  The 
diagnoses were hearing loss by history, tinnitus, and 
disequilibrium. 

In August 1999, after psychological testing, it was concluded 
that the veteran may be under a great deal of stress and 
probably had a tendency to react to stress with physical 
symptoms.  It was noted that the study was consistent with 
PTSD. 

In a November 1999, a private physician stated that since 
1998 she had treated the veteran for anxiety, PTSD, and 
chronic panic attacks.  

In a January 2000 rating decision, the RO granted service 
connection for headaches.

On neuropsychological evaluation in December 2001, medical 
history included loss of vision in the left eye due to 
congenital optical neurodegeneration and decreases vision in 
right eye after sustaining several head injuries with one 
brief period of unconsciousness and one prolonged period of 
unconsciousness, and gait problems secondary to back pain.  
Pyschological history included panic attacks as a result of 
an injury in 1990 when he fell from a lookout post on a Coast 
Guard cutter, depression, sleep difficulties, and 
anger/irritability and temper control problems.  Cognitive 
complaints included memory problems, slowed information 
processing, decreased ability to make decisions, language 
problems, and concentration difficulties.  

Formal personality testing revealed evidence of longstanding 
psychological difficulties characterized by anxiety, 
suspiciousness, anger, and rigidity.  The veteran was 
described as highly anxious and an emotionally distressed 
individual.   The diagnoses were cognitive disorder, panic 
disorder by patient report, anxiety disorder, and personality 
disorder, multiple head injuries by patient report. 

In January 2002, the veteran was seen by a psychologist in a 
counseling session.  A transcript of the session is in the 
record.  The session covered the feasibility of vocational 
rehabilitation and the effect of head injuries as stressors 
for PTSD.  

VA records, dated in January 2002, show that the veteran had 
a history of an organic brain syndrome, which was possibly an 
anxiety disorder.  The impression was anxiety with symptoms, 
which were suggestive of vertigo and possibly associated with 
a labrynthitis.  A CT scan of the head and a MRI of the brain 
were negative. 

In his application for total disability, the veteran 
indicated that he had last worked in October 1990 for the 
Coast Guard and he had completed one year of college.  

On VA audiological examination in June 2003, the veteran 
reported having sustained multiple head injuries and having 
significant noise exposure to include from anti-aircraft guns 
during active duty.  He said his current symptoms were 
significant hearing loss and bilateral constant tinnitus.  
The diagnoses include non-organic hearing loss and tinnitus.  
After a review of the veteran's file, including the service 
medical records, the examiner expressed the opinion that 
hearing loss and tinnitus were not related to active duty. 

On VA psychiatric examination in June 2003, the veteran 
complained of anxiety, depression, PTSD, panic, personality, 
and cognitive disorders, concentration difficulty, loss of 
memory, and emotional problems.  During the examination, he 
reported having several head injuries in service.  He said he 
had been hit in the face by another sailor and fractured his 
nose.  In another incident, he said, he fell from a crow's 
nest and was rendered unconscious.  While being transported 
for treatment, he said, he was dropped in the water and 
nearly drowned.  He said he had resultant breathing problems 
as a result of his fall.  He said he had a slew of symptoms 
including sleeplessness, migraine headaches, back pain, and 
an inability to care for himself.  He said he had been 
hospitalized many times.  The pertinent impressions were 
major depressive disorder with psychotic features and a 
personality disorder. 

A VA general medical examination in June 2003, the veteran 
reported that he sustained multiple head injuries during 
service.  In one incident, he sustained a facial injury when 
a speaker and sailor fell on him during an entertainment 
event.  In another incident, he fell 6 feet from his post 
aboard ship and hit his head.  Finally, he fell and hit his 
head when he was mountain biking.  The examiner noted that no 
structural brain abnormality had been found on MRIs, 
angiograms, and CT scans.  The examiner found no evidence on 
brain damage attributable to the in-service incidents and he 
found little to substantiate a diagnosis of a post-concussive 
brain syndrome.  The examiner expressed the opinion that the 
veteran's condition was associated with a complex migraine 
syndrome.  The examiner described the veteran as capable of 
work.  

On VA audiological examination in December 2003, the results 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT

45
45
40
45
LEFT

25
30
25
25

Speech recognition was 92 percent in the right ear and 100 
percent in the left ear.  After a review of the record, the 
examiner expressed the opinion that it was less likely than 
not that the veteran's current right ear conductive hearing 
loss and bilateral constant tinnitus were related to military 
service. 

On VA examination in January 2004, after a review of the 
record, the examiner's impressions were depression unrelated 
to service or caused by service and personality disorder.  
The examiner found no evidence of stressors. 

At the hearing in June 2004, the veteran testified that he 
served as a seaman's apprentice and was exposed to the noise 
from large caliber weapons and heavy machinery during active 
duty.  He said he experienced hearing problems and ringing in 
his ears during service.  He said that he sustained multiple 
head injuries during service.  The first head injury occurred 
in June 1990, when he was hit in the head during a musical 
event.  He said he sustained another concussive injury the 
day after his exit examination, when he was riding his 
mountain bike.  He said he was wearing a helmet but injured 
his head.  In his final accident, he said, he fell 40 to 50 
feet from the crow's nest of a Coast Guard cutter.  He said 
that he lost consciousness in this incident.  He said the 
residuals of his head injuries included anxiety, panic 
attacks, hyperventilation, decreased visual acuity, sleeping 
problems, weakness, and dizziness.  Prior to the military, 
the veteran's wife testified, the veteran was outgoing and 
had no anxiety problems.  Following his service discharge, 
she said, he had cognitive problems and exhibited different 
behavior.  The veteran said he had not been able to work 
since October 1990.  He related that he was in receipt of SSA 
disability benefits, which was based on degenerative nerve 
disease of the eyes.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory 


thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f). 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

Application to Reopen

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (overruled on other grounds); see also 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Hearing Loss 

In December 1994, the RO denied the claim of service 
connection for bilateral hearing loss on grounds that hearing 
impairment was not shown during service.  The veteran did not 
appeal the decision and it became final. 

When the RO denied the claim, the record consisted of 
audiometric testing in October 1989, March 1990, and August 
1990, all of which showed hearing below the threshold for 
impaired hearing by VA standards.  38 C.F.R. § 3.385.  And 
there was no evidence of hearing loss within one year of his 
separation from service. 

The additional evidence submitted since the prior final 
denial includes several VA examinations, which first 
documented impaired hearing by VA standards in April 1998.  
Thereafter, there were two VA examinations in which one 
examiner expressed the opinion that the veteran's hearing 
loss was unrelated to service and the other examiner found it 
was less likely than not that the veteran's current right ear 
conductive hearing loss was related to military service. 

While the additional evidence is new as it had not been 
considered by the RO when the claim was previously denied, it 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence that hearing loss had onset in service.  
Moreover, the evidence opposes rather than supports the claim 
because the expressed medical opinions found that any current 
hearing loss was unrelated to service.  For these reasons, 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

As for the veteran's testimony and statements to the effect 
that in-service noise exposure caused his current hearing 
loss, while the veteran is competent to describe his exposure 
to noise during service, the United States Court of Appeals 
for Veterans Claims has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Therefore the veteran's 
assertions alone do not establish the necessary nexus between 
any current hearing loss and service.  Such a nexus requires 
medical evidence and the veteran, as a layperson, is not 
qualified to offer a medical opinion or medical diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  

As new and material evidence to reopen the previously denied 
claim has not been presented, the benefit-of-the-doubt 
standard of proof does not apply. 

Tinnitus

In December 1994, the RO denied the claim of service 
connection for tinnitus on grounds that tinnitus was not 
shown during service.  The veteran did not appeal the 
decision and it became final. 

When the RO denied the claim, the record consisted of the 
service medical records that contained no complaint, finding, 
or history of tinnitus. 

The additional evidence submitted since the prior final 
denial includes reports of VA examinations in July 1999 in 
which one examiner attributed tinnitus to noise exposure 
during service.  This evidence is new as it had not been 
considered by the RO when the claim was previously denied and 
it is material because it relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence that 
tinnitus had onset in service.  For this reason, the 
additional evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

Since the evidence is new and material, the claim of service 
connection is reopened and the Board can consider the merits 
of the claim. 

The service medical records contain no documentation of 
tinnitus, but the lack of documentation during service is not 
dispositive of the claim because service connection may be 
established for tinnitus diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that tinnitus was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence in favor of the claim consists of the one 
medical opinion, cited above, that attributed the veteran's 
tinnitus to noise exposure during service.   

The evidence against the claim consists of reports of VA 
audiology examinations in June and December 2003.  Following 
a review of the veteran's file, including the service medical 
records, the examiner expressed the opinion that tinnitus was 
unrelated to service. 

As there is evidence for and against the claim, the Board 
must consider whether there is an approximate balance of 
positive and negative evidence, which does not satisfactory 
prove or disprove the claim.  And if there is an approximate 
balance of the evidence, reasonable doubt is to be resolved 
in the veteran's favor.  Reasonable doubt is not a means of 
reconciling actual conflict in the record or a contradiction 
in the evidence. 

On this issue, the Board finds that there is not an 
approximate balance of positive and negative evidence and 
finds that the opinion of the VA examiner, who reviewed the 
entire record, more persuasive than the opinion of the 
examiner who reviewed an incomplete record.  Having rejected 
the favorable opinion, the preponderance of the evidence is 
against the claim. 

The veteran's testimony and other statements relating 
tinnitus to service do not establish the necessary nexus 
between tinnitus and service because such a nexus requires 
medical evidence and the veteran, as a layperson, is not 
qualified to offer a medical opinion or medical diagnosis.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
PTSD 

In June 1996, the RO denied the claim of service connection 
for PTSD on grounds that there was no clear diagnosis of PTSD 
or credible supporting evidence of an in-service stressor. 

When the RO denied the claim, the record consisted of the 
service medical records that contained no complaint, finding, 
or history of PTSD.  After service, a "working" diagnosis 
of PTSD was noted in 1996.  The veteran's pastor indicted 
that the veteran had experienced severe emotional trauma, but 
did not identify the trauma.  In May 1996, the veteran 
testified about experiencing stressful events in service to 
include a panic attack aboard ship. 

The additional evidence submitted since the prior final 
denial includes VA records documenting a diagnosis other than 
PTSD on VA examinations in June 1997, April 1998, June 2003, 
and January 2004.  On examination in April 1998, the examiner 
expressed the opinion that the veteran's reference to a 
family illness and being aboard ship during service did not 
constituted PTSD stressors.  On examination in January 2004, 
the examiner found no evidence of stressors.  This evidence 
opposes rather than supports the claim and therefore the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

In August 1999, psychological testing was consistent with 
PTSD.  In November 1999, a private physician reported 
treating the veteran for PTSD since 1998.  While this 
evidence is new as it had not been considered by the RO when 
the claim was previously denied, it is not material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim, namely, a diagnosis of PTSD and 
credible supporting evidence of an in-service stressor.  In 
each instance, no stressor is identified.  For this reason, 
the additional evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 

As for the veteran's testimony that he experienced stressful 
incidents during service including head injuries, this 
evidence is either cumulative or redundant of the testimony 
previously considered by the RO in the June 1996 rating 
decision. 
As new and material evidence to reopen the previously denied 
claim has not been presented, the benefit-of-the-doubt 
standard of proof does not apply. 

Residuals of a Post-traumatic Concussive Disorder

The veteran contends that he sustained several head injuries 
in service, resulting in a post-concussive syndrome with 
residuals of anxiety, decrease in visual acuity, panic 
attacks, insomnia, depression, cognitive dysfunction, brain 
damage, emotional problems, and gait disturbance.  

Service connection has already been established for migraine 
headaches with right-sided facial, arm, and leg weakness, 
dizziness, and disequilibrium, and residuals of a fractured 
nose, resulting from an incident in June 1990 when the 
veteran was hit in the nose by someone's elbow, which is 
documented in the service medical records.  The reminder of 
the service medical records do not contain any reference, 
history, or finding of a head injury of any kind and none in 
association with the incident aboard ship in which the 
veteran collapsed or with the bike incident, when he was 
chased by a dog.  

On discharge examination, the veteran gave a history of 
fainting spells, frequent trouble sleeping, depression, loss 
of memory or amnesia, nervous trouble, and periods of 
unconsciousness.  The examiner noted that the veteran had 
been previously evaluated for syncope and chest pain and had 
been diagnosed with anxiety.  No musculoskeletal or 
neurologic abnormality was reported.  Symptoms of depression 
and anxiety and decreased visual acuity from optic nerve 
damage since birth were listed in the summary of defects and 
diagnoses.  None of which was attributed to a concussive head 
injury. 

After service, panic attacks and panic disorder were 
documented in 1995.  No etiology of either condition was 
given.  In 1996, the veteran testified that he sustained two 
head injuries during service, one in which he fractured his 
nose when another person and a speaker fell on him, and the 
another, when he hit his head in a mountain biking accident.  
Anxiety and depression were diagnosed in 1997 and anxiety 
with panic attacks and emotional problems were documented in 
1998.  None of which was associated with a concussive injury 
in service. 

A post-concussive disorder was first shown on neurological 
examination in 1999.  ocicvcnu 






i
The diagnoses were stress, anxiety, fatigue, and 
hyperventilation syndrome.  


The question before the Board is whether the veteran has 
additional residuals of head trauma in service to include a 
post-traumatic concussive disorder.

The veteran's service medical records reflect one documented 
head injury during active duty.  Specifically, in June 1990, 
the veteran presented for treatment after receiving a blow to 
the nose.  Following an examination, he was noted as having a 
possible septal deviation.  

In August 1990, the veteran presented for treatment after 
getting seasick on an outgoing boat.  There is no indication 
he sustained a head injury in this incident.  Following an 
examination, the diagnoses included stress, anxiety, and 
fatigue.  

On discharge examination in August 1990, anxiety was 
diagnosed.  

Following his service discharge, the veteran underwent 
several examinations, both VA and private, which address, in 
varying extents, the nature and etiology of his claimed 
inservice head injury residuals.  

A June 1997 VA neurological examination report shows that the 
examiner had the opportunity to review the veteran's 
historical medical records.  During the examination, the 
veteran reported several inservice head injuries.  In one, he 
said, he was struck on the nose by a speaker which fell from 
a platform.  In another incident, he said he fell off his 
bicycle and hit his head.  Following an examination, the 
diagnosis was chronic headaches, probably of the muscle 
tension variety.  

An April 1998 VA neurological examination report shows that 
the veteran reported having been involved in three serious 
accidents in service.  Following an examination, it was 
concluded that he had no neurological abnormalities.  

In a July 1999 statement, a private neurologist indicated 
that he had reviewed some but not all of the veteran's 
service medical records.  Following an examination, the 
clinical impression was a complex history of two concussion 
injuries: one in June 1990 when he was hit in the head and 
suffered a nasal fracture, and the other in July 1990 when he 
fell from a mountain bike.  It was noted the veteran had 
symptoms which were consistent with a chronic post-concussive 
syndrome with related residuals including dizziness, visual 
disturbances, loss of memory and balance, and difficulty 
sleeping.  It was also noted that he had some panic attacks 
and dissassociative episodes that had similar symptoms.  

The Board concludes that the July 1999 opinion is of limited 
probative value as it was not based on a thorough review of 
the claims file, but instead was based on a selected sampling 
of service medical records, provided by the veteran.  The 
veteran's service medical records do indeed verify the 
inservice  nasal fracture, and the veteran is service-
connected for this condition.  The service medical records do 
not, however, verify an incident in which the veteran 
sustained head trauma in a bicycling accident.  Instead, his 
service medical records show that he received treatment for 
complaints of a fractured toe after his foot slipped from the 
pedal of his bicycle.  There is no corroborative evidence of 
complaints, treatment, or diagnoses of head trauma, which are 
associated with the bicycling accident. 

A June 2003 VA general medical examination report shows that 
the claims file was reviewed by the examiner.  The veteran 
reported he sustained multiple head injuries during service.  
It was concluded that there was no evidence of brain damage 
which was attributable to the three in-service incidents.  It 
was opined that there was very little to substantiate a 
diagnosis of post concussion brain syndrome.  The examiner 
opined that the veteran's condition was characteristic of 
intermittent attacks of headaches that were right-sided, and 
accompanied by facial and extremity weakness.  (Again, it is 
noted that the veteran is service-connected for the 
aforementioned condition - migraine headaches with weakness 
of the right face, arm, and leg.)  The Board finds that the 
June 2003 VA examination report is of tremendous probative 
value as the opinion was rendered following an interview and 
examination of the veteran and a review of all of his 
historical medical records.

In sum, the majority of the medical evidence establishes that 
the veteran is already service-connected for the residuals he 
experiences as a result of an inservice head trauma, namely 
migraine headaches with related weakness, dizziness and 
disequilibrium, and residuals of nasal fractures.  The 
competent medical evidence on file fails to establish any 
other residuals of head trauma, to include residuals of a 
post-traumatic concussive disorder.  The July 1999 private 
examination report which reflects a diagnosis of post-
traumatic concussive disorder is acknowledged.  However, as 
discussed above, it has limited evidentiary value as it 
appears to be based on the veteran's own self-reported 
history, which is largely unsubstantiated and, at times, in 
direct conflict with his service medical records. 

The veteran's statements and hearing testimony are to the 
effect that he sustained multiple head injuries during 
service.  The veteran is competent to comment that he 
sustained head trauma during service; he is not, however, 
competent to comment that he has the specific diagnosis of a 
post-traumatic concussive disorder which is etiologically 
related to service.  In this regard, it is noted that the 
veteran is a layman and does not have the requisite 
competence to give a medical opinion on the diagnosis or 
etiology of any disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In reaching its decision, the Board has considered the matter 
of the resolution of the benefit of the doubt in the 
veteran's favor; however, application of the rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. 49, 53-56 (1991).  Such is not the case in this instance 
as the weight of the evidence is against the claim of service 
connection for residuals of a post-traumatic concussive 
disorder either by service incurrence or aggravation or as 
proximately due to service-connected disabilities.

TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating. 38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the service-connected disabilities are migraine 
headaches with weakness of the right face, arm, and leg, 
dizziness, and disequilibrium, rated 50 percent disabling; 
chronic lumbar syndrome, rated 20 percent disabling; and 
residuals of fractured nasal bones with a deviated nasal 
septum, is rated 0 percent disabling.  The combined rating is 
60 percent.  

As the veteran has two or more service-connected 
disabilities, he does not meet the percentage requirement of 
70 percent or more as he has a combined rating of only 60 
percent.  38 C.F.R. § 4.16.  The analysis, however, does not 
end here.  The Board must, nevertheless, determine whether 
the veteran's service-connected disabilities render him 
unemployable.  

The veteran has one year of college education and last worked 
in 1990.  He has been in receipt of SSA disability benefits 
since 1993 on the basis of nonservice-connected vision 
problems, which are productive of blindness in the left eye 
and legal blindness in the right eye.  

On the question of whether the veteran is capable of working, 
considering only the service-connected disabilities, on VA 
examination in June 2003, a VA physician expressed the 
opinion that the veteran was capable of work.  As there is no 
other evidence on point and as the Board may consider only 
independent medical evidence to support its finding, the 
Board concludes that the preponderance of the evidence is 
against the claim that the veteran is unemployable due only 
to service-connected disabilities.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral hearing loss is not 
reopened.

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened and to this 
extent only the appeal of this issue is granted.  On a merits 
determination, service connection for tinnitus is denied.

As new and material evidence has not been presented, the 
claim of service connection for post-traumatic stress 
disorder is not reopened.

Service connection for residuals of a post-traumatic 
concussive disorder, including anxiety, a decrease in visual 
acuity, panic attacks, insomnia, depression, cognitive 
dysfunction, brain damage, emotional problems, and a gait 
disturbance, is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


